Citation Nr: 0917509	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-15 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 





INTRODUCTION

The Veteran had active military service from December 1951 to 
February 1952 and from November 1954 to November 1956.  The 
Veteran died in February 1989; the appellant is his widow.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  


FINDINGS OF FACT

The competent medical evidence does not show that the 
appellant is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; is a 
patient in a nursing home because of mental or physical 
incapacity; or has a factual need for aid and attendance 
demonstrated by an inability to care for most of her daily 
personal needs or protect herself from the hazards and 
dangers of her daily environment.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
the need for regular aid and attendance of another person 
have not been met.  38 U.S.C.A. §§ 1541, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.350, 3.351, 3.352 
(2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002), 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008), requires VA to 
assist a claimant at the time that he or she files a claim 
for benefits.  As part of this assistance, VA is required to 
notify claimants of what they must do to substantiate their 
claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

By letters dated in August 2004 and October 2004 the 
appellant was notified of the evidence not of record that was 
necessary to substantiate her claim.  She was told what 
information that she needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the claimant was 
not provided with notice prior to the initial adjudication of 
her claim; however, because the special monthly pension claim 
is being denied herein, and no effective date or rating 
percentage will be assigned, the Board finds that there can 
be no possibility of any prejudice to the appellant under the 
holding in Dingess, supra.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The appellant's relevant private and 
VA medical treatment records have been obtained and reviewed.  
She has been provided a VA medical examination.  She 
requested, and was subsequently scheduled for a hearing at 
the RO, but failed to appear without explanation.  There is 
no indication of any additional, relevant records that the RO 
failed to obtain.  In sum, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
and no further action is necessary under the mandate of the 
VCAA.

Special Monthly Pension

The law provides increased pension benefits to a surviving 
spouse of a veteran by reason of need for aid and attendance 
or of being housebound.  38 U.S.C.A. § 1541(d), (e); 38 
C.F.R. § 3.351(a)(5).

Under 38 C.F.R. § 3.351(b), the need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria for establishing the need for aid and attendance 
include consideration of whether the appellant is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance.  38 C.F.R. 
§ 3.351(c).

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment.

It is not required that all of the disabling conditions 
enumerated in the above paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
function which the appellant is unable to perform should be 
considered in connection with her condition as a whole.  It 
is only necessary that the evidence establish that the 
appellant is so helpless as to need regular aid and 
attendance, not that there be constant need.  38 C.F.R. § 
3.352(a).

If the criteria for special monthly pension based on the need 
for regular aid and attendance are not met, special monthly 
pension can be awarded if a surviving spouse is permanently 
housebound by reason of disability.  38 U.S.C.A. § 1541; 38 
C.F.R. § 3.351(f).  In this regard, the Board notes that 
appellant has already been awarded housebound benefits 
pursuant to a September 2004 rating decision.  

In the instant case, in September 2004, the appellant was 
afforded an aid and attendance and/housebound VA examination.  
She reported a history of hypertension, asthma, glaucoma, and 
cataracts.  She also voiced complaints of knee pain, and 
daily attacks of asthma relieved with respiratory therapy.  
The appellant arrived at the examination with private 
transportation accompanied by her son.  She was not 
hospitalized or permanently bedridden.  She had adequate 
vision.  She was able to manage her own payment benefits.  
She did not complain of dizziness, bladder incontinence, loss 
of memory, balance problems, or difficulty performing self-
care.  

In other words, she demonstrated the ability to protect 
herself from the hazards and dangers of daily environment.  
Upon physical examination, she was in no apparent distress 
and she displayed a normal gait.  There was no gross 
deformity of the upper extremities, and while she did report 
knee pain, there no gross deficiencies or functional 
restrictions of the lower extremities were found.  There was 
no deficit in weight bearing, balance, or propulsion.  There 
was no limitation of motion or deformity of the lumbar, 
thoracic, or cervical spine.  She was able to walk without 
assistance except for a reported 4 blocks.  She would use no 
mechanical aid.  She was able to leave the home or immediate 
premises at will, and she reported that she would leave home 
to visit a friend several times a week, walking about 4 
blocks, alone.  There were no major restrictions.  The 
diagnoses provided were arterial hypertension, asthma, 
dyslipidemia, and degenerative joint disease.  

A separate eye examination was conducted in September 2004 
due to the appellant's history of cataracts and intraocular 
lens implant.  The examination revealed corrected vision of 
20/30 in the right eye, and corrected vision of 20/25 in the 
left eye.  The diagnoses were pseudophakia and refraction 
error.  

Based on the above findings, the Board finds that the 
preponderance of the evidence is against the claim for 
special monthly pension based on the need for regular aid and 
attendance.  In so finding, the Board notes that the record 
is negative for any indication that the appellant is blind or 
is so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity.  See 
38 C.F.R. § 3.351(c).  Therefore, the appellant's claim for 
aid and attendance cannot be granted under any of these 
theories.

Accordingly, the appellant could only be granted aid and 
attendance if she were found to have a factual need for it.  
However, the Board finds that the preponderance of the 
evidence of record indicates that the appellant also does not 
meet the criteria to establish a factual need for regular aid 
and attendance of another person.  

Although the medical evidence demonstrates that the appellant 
needs assistance at times, the record does not show that the 
appellant is so helpless as to need regular aid and 
attendance.  The record does not reflect an inability to keep 
herself ordinarily clean and presentable; a need for frequent 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid; an inability to feed herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or an 
incapacity that requires assistance on a regular basis to 
protect her from the hazards or dangers incident to her daily 
environment.  See 38 C.F.R. § 3.352(a).  

The Board acknowledges a July 2004 medical statement of 
record which states that the appellant is unable to do many 
of her household chores or leave the house alone.  However, 
this statement is entirely inconsistent with the findings of 
the VA examination which was conducted for Aid and Attendance 
purposes.  Indeed, the September 2004 VA examination report 
revealed that on a typical day, the appellant reported that 
she would routinely do the usual home chores around her 
house.  Moreover, she reported leaving the house, 
unaccompanied up to 2 to 3 times a week to visit her cousin.  
Further, with respect to her daily activities, such as 
grooming, bathing, feeding, and dressing, she was said to be 
independent.  

In this regard, the opinion of the VA examiner is considered 
probative as they were definitive, based upon a complete 
examination of the appellant, and supported by detailed 
rationale, thus, carrying significant weight.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  Moreover, although the 
appellant has reported a history of cataracts, no one 
disability has been identified that would be of such severity 
as to impose the degree of restrictions contemplated by the 
cited regulation.  The Board here again notes that appellant 
is already in receipt of housebound benefits under 38 C.F.R. 
§ 3.351(e), which account for her disabilities to whatever 
extent they substantially confine her to home.  

The Board does acknowledge that the appellant is competent to 
report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to her through 
her senses.  Layno v. Brown, 6 Vet. App. at 470.  As a lay 
person, however, she is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application. See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). Consequently, the Board 
finds that entitlement to special monthly pension for a 
spouse based on the need for regular aid and attendance is 
not warranted. 





ORDER

Special monthly pension for a spouse based on the need for 
regular aid and attendance is denied. 




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


